DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
A new rejection is made under 35 USC 112(a).
A new rejection is made under 35 USC 112(b).
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,312,890 is withdrawn.
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,209,196 is maintained.
The rejections under 35 USC 101 and on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,001,738 are withdrawn.
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,584,270 is withdrawn.
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,051,500 is maintained.
Allowable matter is indicated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, 4, 6, 7, 9, and 10 each has the term “HFC-253db”.  There is no support for that term in the originally filed application.  Cf., p. 2, lines 19 and 20, as well as p. 8, Table 1, of the present Specification.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, 6, 7, 9, and 10 each has the term “HFC-253db”.  There is no definition for that term in the originally filed application.  Cf., p. 2, lines 19 and 20, as well as p. 8,  Table 1, of the present Specification.
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Double Patenting
Claims 1-3, 5, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,209,196. 
The patent claims:

    PNG
    media_image1.png
    281
    402
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    777
    410
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    759
    394
    media_image3.png
    Greyscale

It may be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Nevertheless, the composition is included the patent claims.  It would have been obvious to combine the compounds in order to form a composition to be used for the same purpose.  MPEP 2144.06, I.  In this case, the compounds are combined to form a composition to be used for the very same purpose of transferring heat.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Claims 1-3, 6, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,051,500. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, patent claims read as follows:

    PNG
    media_image4.png
    164
    401
    media_image4.png
    Greyscale

Patent claims 9 and 10 are directed to methods of heat transfer.
It may be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Nevertheless, the composition is included in the system of the patent claims.  It would have been obvious to combine the compounds in order to form a composition to be used for the same purpose.  MPEP 2144.06, I.  In this case, the compounds are combined to form a composition to be used for the very same purpose of transferring heat.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended for nonstatutory double patenting.
Allowable Matter
The present claims, prior art, Terminal Disclaimer, and record as a whole have been carefully considered.  Present claims 1-19 would be allowed once the 35 USC 112 and nonstatutory double patenting rejections are overcome.  None of the prior art references, alone or in combination, teaches or suggests compositions, methods, or systems with HFO1234yf, HFO-1234ze, HFO-1243zf, and the additional compound listed, along with all the other limitations presently claimed.  	
Of course, this provisional indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	The Amendment, Terminal Disclaimer, and Remarks, all filed June 30, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	With respect to the nonstatutory rejections over the claims of US 11,209,196 and US 9,051,500,  the applicants assert that the rejections should be withdrawn because the claims in neither patent mentions HFC-253fb.  It should be noted, however, that the present claims also fail to mention HFC-253fb.  It should be further noted that present claims 1, 3, 5, 6, and 15-17 do not require the presence of HFC-253fb.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761